DETAILED ACTION

Remarks
	This Office action is responsive to applicant’s amendment filed on March 21, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2014/0329117) in view of Coibion et al. (US Pat. 4,053,687)
For claim 1:  Kubota discloses a battery comprising a positive electrode 1c having a plurality of flat parts and a plurality of wound-back portions (Fig. 3, Kubota in [0057-0059])
Kubota does not explicitly disclose one or more through holes provided only in one of the plurality of wound-back portions at an innermost circumference of the plurality of wound-back portions of the positive electrode.  However, Coibion in the same field of endeavor discloses a battery with one or more through holes “apertures 32” provided only in one of a plurality of wound-back portions of a positive electrode. (Coibion in col. 5, lines 27-52, Fig. 7a-7c)  The holes are only provided in the “bare portion 71” of the positive electrode (col. 5 lines 48-50) so that these are provided only in one of a plurality of wound-back portions, and which is also at an innermost circumference of the plurality of wound-back portions of the positive electrode 51 such as shown in Fig. 6, where bare portion 71 is the start of an innermost circumference adjacent to “core 54”. (col. 5 lines 27-29)  The skilled artisan would find obvious to modify Kubota with one or more through holes only in one of the plurality of wound-back portions of the positive electrode at an innermost circumference.  The motivation for such a modification is for a bare portion of the positive electrode to engage with rivet heads and to provide good electric connection. (col. 5 lines 24-52)
 	For claim 2:  In Kubota, the positive electrode includes a current collector and an active material layer, the wound-back portions are a curved part of the positive electrode, and
the active material layer is provided on the current collector.
 	For claim 9:  As disclosed by Coibion, a number of the one or more through holes is the apertures 32 along the core 54 and where 2 are shown in Fig. 7a.
For claim 11:  Kubota does not explicitly disclose an occupancy rate of the one or more through holes in a lateral direction of the electrode being more than 0% and 24% or less.  However, it is asserted that the occupancy rate would be obvious at least to the skilled artisan as being greater than 0%, as it is reasoned that as the occupancy rate is defined as the sum of hole diameters / width of the positive electrode that the presence of any hole is instantly greater than 0%.  Furthermore, it would not require undue experimentation at least for the skilled artisan to optimize the occupancy rate within applicant’s claimed range of 24% or less, absent of a showing of evidence or unexpected results indicating criticality, as determining where the optimum combination of percentages lies is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  It is reasoned that the sum of hole diameters directly affects the effectiveness of riveting and electric connection.  
 For claims 14 and 16:  Kubuta further discloses an electronic device comprising the battery and which is configured to receive power supply from the battery, as well as an electric storage device “battery module” which comprises the battery and configured to supply power to an electronic device connected to the battery. (Kubota in [0080])  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2014/0329117) in view of Coibion et al. (US Pat. 4,053,687), and further in view of Kagami et al. (US 2015/0179998)
 	The teachings of Kubota and Coibion are discussed above.
	In Kubota, the positive electrode includes a current collector and a positive electrode active material layer. (Kubota in [0051])  Kubota does not explicitly teach an area density of the positive electrode active material layer of more than 27 mg/cm2 and less than 65 mg/cm2.  However, Kagami in the same field of endeavor discloses an area density of 30 mg/cm2 for a positive electrode active material layer. (Kagami in [0354])  The skilled artisan would find obvious to modify Kubota so that the positive electrode active material layer has an area density within the claimed range.  The motivation for such a modification is to improve battery capacity characteristics ([0009-0010]).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2014/0329117) in view of Coibion et al. (US Pat. 4,053,687), and further in view of Tanaka et al. (US 2003/0134200)
	The teachings of Kubota and Coibion are discussed above.
	In Kubota, the positive electrode includes a positive electrode active material layer. (Kubota in [0051])  Kubota does not explicitly disclose a volume density of the positive electrode active material layer from 3.0 g/cm3 to 4.30 g/cm3.  However, Tanaka discloses a 
volume density of 2.5 g/cm3 to 3.3 g/cm3 for a positive electrode “cathode material”. (Tanaka in [0205], [0225])  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The skilled artisan would find obvious to modify Kubota so that the positive electrode active material has a volume density within the range claimed.  The motivation for such a modification is to maintain a stable structure of an active material and improve charging and discharging characteristics with a large capacity. ([0225])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2014/0329117) in view of Coibion (US Pat. 4,053,687), and further in view of Cintra et al. (US 2008/0248375)
The teachings of Kubota and Coibion are discussed above.
Kubota does not explicitly disclose the one or more through holes to have a hole diameter of 5 µm or more and 1500 µm or less.  However, Cintra in the same field of endeavor discloses a mandrel of 1.5 mm, which equates to 1500 µm (Cintra in [0067]), and it is reasoned that because through holes formed in a material cannot be larger than the width of the material itself, the holes in the mandrel of Coibion would be less than 1500 µm. (Coibion in col. 5 lines 46-52)  Cintra is cited in this ground of rejection to disclose the size dimension of a mandrel in a battery.  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
 	
Claims 13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2014/0329117) in view of Coibion (US Pat. 4,053,687), and further in view of Hirose et al. (US 2012/0326500)
The teachings of Kubota and Coibion are discussed above.
For claims 13 and 15:  As already discussed above, Kubota discloses a battery pack and an electric vehicle comprising the battery, but does not explicitly disclose a control circuit configured to control the battery, a conversion device configured to receive power supply from the battery to convert the power to a driving force for the vehicle, or a control device configured to perform information processing related to vehicle control based on information on the battery.  However, Hirose in the same field of endeavor discloses a control circuit “controller 61” configured to control the battery (Hirose in [0159]), a conversion device “inverter 82” configured to receive power supply from the battery to convert the power to a driving force for the vehicle ([0171]), and a control device “controller 74” configured to perform information processing related to vehicle control based on information on the battery. ([0173])  The skilled artisan would find obvious to further modify Kubota with a control circuit, a conversion device, and a control device.  The motivation for such a modification is to control the overall operation of the battery pack including the usage state of the power source ([0160]), to convert DC power to AC power for the electric motor ([0171]), and to control the overall operation of the electric vehicle. ([0173])
 	For claim 17:  Kubota does not explicitly disclose a power information control device configured to transmit and receive a signal to and from another device via a network, wherein the electric storage device is configured to control charging/discharging the battery, based on the information received by the power information control device.  However, Hirose discloses a power information control device “controller 90” configured to transmit and receive a signal from another device, such as a smart meter, via a network. (Hirose in [0179])  The power information control device communicates with power sources 91, which are electric storage devices.  The skilled artisan would find obvious to further modify Kubota with a power information control device and configure the electric storage device to control charging/discharging of the battery based on the information received.  The motivation for such a modification is to control a balance between supply and demand and efficiently and stably supply energy. ([0178])
 	 For claims 18-19:  Kubota does not explicitly disclose a power system comprising the battery and configured to receive power supply from the battery and wherein power is supplied to the battery from a power generation device or a power network.  However, Hirose discloses a power system “power storage system” (Fig. 11) which receives power from a battery “power source 91” and where power is supplied to the battery from power generation devices “power grid” and “private generator”. (Hirose in [0178-0179])  The skilled artisan would find obvious to further modify Kubota with a power system.  The motivation for such a modification is to control a balance between supply and demand and efficiently and stably supply energy ([0178]), and to store and supply system power using the battery as a power source. ([0179])
Response to Arguments
Applicant’s arguments filed with the present amendment have been fully considered and are persuasive in overcoming the prior ground of rejection based on Hirose, Viavattine, and Yasuda.  The examiner concedes that Viavattine does not teach or suggest one or more through holes provided only in one of the plurality of wound-back portions at an innermost circumference thereof.  To the extent that this argument may be applicable towards the new ground of rejection as set forth in the present Office action, it is asserted that in Coibion the one or more through holes 32 where the rivets go through are only in one of a plurality of wound-back portions of a positive electrode.  This is evident from Coibion’s disclosure and because the portion of the electrode attached to the mandrel or core 54 only needs riveting in the innermost circumference of the winding.

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest the instant invention regarding the one or more through holes provided in the active material layer.  The examiner notes that in Coibion as relied upon in the present Office action, the holes are only through the “bare portion 71” where active material is absent. (Coibion in col. 5 lines 46-52)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722